Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Three months ended March 31, 2008 (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ 2,597 Plus Interest included in expense(b) 6,164 One-third of rental expense(c) 88 Adjusted “earnings” $ 8,849 Fixed charges Interest included in expense(b) $ 6,164 Interest capitalized 18 One-third of rental expense(c) 88 Total fixed charges $ 6,270 Ratio of earnings to fixed charges 1.41 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
